DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-13, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including executing an item search based on a search condition input by a user; viewing an item selected by the user from among search results; recording the viewed item and the search condition used in the search in association with each other; and controlling display of the viewed item based on stock 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information about the product searching behaviors of people (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including advertising, marketing or sales activities or behaviors; business relations)).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring sales information presented to a user based on, e.g., user search condition data and stock data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information of a item and sub-item stock, then displaying the results).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (processor, storage, non-transitory computer-readable information storage medium, computer—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (processor, storage, non-transitory computer-readable information storage medium with a program, computer—see published Specification ¶¶ 0048-52 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Claim 7 recites "the at least one processor is configured to: determine whether a processing load of a computer that controls the display is equal to or larger than a threshold value; and cause the computer to execute display control based on the stock information when it is determined that the processing load is smaller than the threshold value," but this is tangential extra-solution activity that does not have any significant relationship with the abstract idea.  See MPEP 2106.05(g).
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (the limitations of claim 7), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶¶ 0260-65 discussing it at a high level of generality).  See also Garbow 2008/0027967 (cited below) noting that processing loads over or under a threshold can be determined via "traditional system resource measuring software, such as Microsoft Windows Task Manager" (¶ 0053, emphasis added).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites "the at least one processor is configured to avoid displaying the viewed item when there is no stock of the sub-item satisfying the search condition associated with the viewed item."  This limitation is confusing because base claim 1 requires viewing/displaying this same item.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barraud, et al., U.S. Pat. Pub. No.  2017/0039619 (Reference A of the attached PTO-892).
As per claim 1, Barraud teaches a system comprising at least one processor (¶ 0029) configured to: execute an item search based on a search condition input by a user (¶¶ 0036, 66); view an item selected by the user from among search results (¶¶ 0036, 66); record in a storage the viewed item and the search condition used in the search in association with each other (¶¶ 0037, 69); and control display of the viewed item based on stock information on a sub-item satisfying the search condition associated with the viewed item (¶¶ 0036, 66—display available inventory for selected date/location).
As per claim 2, Barraud teaches claim 1 as above.  Barraud further teaches the at least one processor is configured to determine presence or absence of stock based 
As per claim 3, Barraud teaches claim 2 as above.  Barraud further teaches the at least one processor is configured to display, in association with the viewed item, information indicating presence or absence of stock of the sub-item satisfying the search condition associated with the viewed item (¶¶ 0036, 66—display available inventory for selected date/location).
As per claim 4, Barraud teaches claim 2 as above.  Barraud further teaches the at least one processor is configured to avoid displaying the viewed item when there is no stock of the sub-item satisfying the search condition associated with the viewed item, and display the viewed item when there is a stock of the sub-item satisfying the search condition associated with the viewed item (¶¶ 0036, 66—display available inventory for selected date/location).
As per claim 8, Barraud teaches claim 1 as above.  Barraud further teaches the at least one processor is configured to perform display control based on another sub-item for which there is stock when the stock information on the sub-item satisfying the search condition associated with the viewed item indicates that there is no stock (¶¶ 0036, 66—display available inventory for selected date/location).
As per claim 9, Barraud teaches claim 1 as above.  Barraud further teaches when a viewed item is selected by the user, the at least one processor enables the viewed item to be displayed based on the search condition associated with the viewed item (¶¶ 0036, 66).
As per claim 10, Barraud teaches claim 1 as above.  Barraud further teaches the at least one processor is configured to perform display control based further on information on reservation content or purchase content of an item reserved or purchased by the user (¶¶ 0037, 69).
As per claim 12, Barraud teaches a method comprising: steps implementing the functions of analogous claim 1 (see above). 
As per claim 13, Barraud teaches a non-transitory computer-readable information storage medium for storing a program for causing a computer to: perform steps implementing the functions of analogous claim 1 (see above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barraud, et al. in view of Harris, U.S. Pat. Pub. No.  2012/0136682 (Reference B of the attached PTO-892).
As per claim 5, Barraud teaches claim 2 as above.  Barraud does not explicitly teach the at least one processor is configured to preferentially display the viewed item when a state in which there is no stock of the sub-item satisfying the search condition associated with the viewed item is changed to a state in which there is stock of the sub-item; which is taught by Harris (¶ 0056).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Harris—namely, to provide real-time refreshes of available inventory.  Moreover, this is merely a combination of old elements in the art of travel/reservation searching.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barraud, et al. in view of Cheng, 2018/0130149 (Reference C of the attached PTO-892).
As per claim 6, Barraud teaches claim 1 as above.  Barraud further teaches the sub-item of each item includes a date of use for the each item, wherein the search condition includes a condition relating to the date of use, and perform display control .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barraud, et al. in view of Garbow, et al., U.S. Pat. Pub. No. 2008/0027967 (Reference D of the attached PTO-892). 
As per claim 7, Barraud teaches claim 1 as above.  While Barraud teaches display control based on the stock information as above, it does not explicitly teach the at least one processor is configured to: determine whether a processing load of a computer that controls the display is equal to or larger than a threshold value; and cause the computer to execute display control when it is determined that the processing load is smaller than the threshold value.  However, this is taught by Garbow (¶¶ 0053, 58-59).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Garbow—namely, to limit showing resource intensive results to when the client is capable of handling them.  Both Barraud and Garbow deal with returning search results, and one skilled in the art would have recognized that using this technique would improve the system of Barraud due to their similar purposes and functions.  Moreover, based upon the level of skill displayed in the references, modifying Barraud's system in such a manner could have been implemented through routine engineering producing the predictable result of a reservation search system that better conserves processing power.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barraud, et al. in view of Oztekin, et al., U.S. Pat. Pub. No.  2013/0124564 (Reference E of the attached PTO-892).
As per claim 11, Barraud teaches claim 1 as above.  Barraud does not explicitly teach when the search condition input by the user is changed, the at least one processor performs display control based further on the changed search condition; which is taught by Oztekin (¶ 0098).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Oztekin—namely, to adapt the display presented in accordance with the user's requirements.  Moreover, this is merely a combination of old elements in the art of travel/reservation searching.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitsett, et al., U.S. Pat. Pub. No.  2008/0091482 (Reference F of the attached PTO-892) relates to a search system. 
Barsness, et al., U.S. Pat. Pub. No.  2009/0043734 (Reference G of the attached PTO-892) relates to a search system.
Leeds, et al., U.S. Pat. Pub. No.  2011/0071865 (Reference H of the attached PTO-892) relates to a search system.
Krone, et al., U.S. Pat. No. 8,788,303 (Reference I of the attached PTO-892) relates to a search system.
Madany, et al., U.S. Pat. No. 9,239,874 (Reference J of the attached PTO-892) relates to a search system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628